EXHIBIT 10.17
IRWIN FINANCIAL CORPORATION AND AFFILIATES
AMENDED AND RESTATED SHORT TERM INCENTIVE PLAN

  1.   Purpose       The purpose of the Irwin Financial Corporation and
Affiliates Amended and Restated Short Term Incentive Plan is to support the
achievement of the Company’s business and financial goals in order to increase
shareholder value by attracting and retaining a high caliber of employees who
are capable of improving the Company’s business results. In furtherance of this
purpose, the Plan is intended to produce a competitive incentive bonus package
that correlates the compensation of such employees with the performance of the
Company.   2.   Effective Date       This Short Term Incentive Plan was
originally adopted by the Board on February 27, 2002. The Short Term Incentive
Plan, effective January 1, 2004, was amended and restated and approved by the
Board on February 20, 2004 and approved by shareholders at the 2004 Annual
meeting. It was again amended and restated effective January 1, 2006, as
approved by the Board on December 20, 2005, and by the First Amendment effective
for all Performance Periods beginning on or after January 1, 2007.      
Effective February 27, 2002, each of Irwin Union Bank and Trust Company, Irwin
Home Equity and Irwin Commercial Finance also adopted separate short term
incentive plans (the “Prior Plans”). The Prior Plans have been amended and
restated from time to time. Effective May 8, 2008, the Prior Plans shall be
merged into this Short Term Incentive Plan, and this Short Term Incentive Plan
shall be amended and restated, effective May 8, 2008 to reflect such mergers, to
reflect further certain minor changes in the administration of the Short Term
Incentive Plan relating to participants other than Covered Officers, to
incorporate the First Amendment and to address (effective January 1, 2006)
certain additional issues relating to compliance with Section 409A of the Code.
  3.   Definitions

  a)   ADMINISTRATOR means (i) with respect to the employees of IFC, the Chief
Executive Officer of IFC, acting in consultation as necessary with the Chief
Financial Officer, Chief Administrative Officer or other senior management of
IFC; or (ii) with respect to employees of any other Company, that Company’s
management committee.     b)   AWARD means a payment made pursuant to the Plan
at the end of a Performance Period.     c)   BOARD means the Board of Directors
of IFC.

 



--------------------------------------------------------------------------------



 



  d)   CHAIRMAN means the Chairman of the Board.     e)   CODE means the
Internal Revenue Code of 1986, as now in effect or as amended, and the
regulations promulgated thereunder.     f)   COMMITTEE means the Compensation
Committee of the Board. Unless the Board determines otherwise, the Committee
shall be comprised solely of not less than two members who each shall qualify
as:

  (i)   “Non-Employee director” within the meaning of Rule 16b-3(b)(3) (or any
successor rule) under the Exchange Act, and     (ii)   An “outside director”
within the meaning of Code section 162(m) and the Treasury Regulations
thereunder.

  g)   COMPANY means each of Irwin Financial Corporation, Irwin Union Bank and
Trust Company, Irwin Home Equity and Irwin Commercial Finance. With respect to
any reference to an “applicable Company” as it applies to a participant, the
term COMPANY shall refer to the Company that actually employs the affected
participant as of the date an Award is granted to that participant.     h)  
COVERED OFFICER means any employee (i) who as of the end of a taxable year is
the chief executive officer of IFC, or (ii) whose total compensation for the
taxable year is required to be reported to shareholders under the Exchange Act
by reason of such employee being among the four highest compensated officers for
the taxable year (other than the chief executive officer.     i)   DISABILITY
means the participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than 3 months under an
accident and health plan covering the Company’s employees.     j)   EXCHANGE ACT
means the Securities Exchange Act of 1934, as amended.     k)   IFC means Irwin
Financial Corporation.     l)   PERFORMANCE PERIOD means the period of time
during which performance is measured pursuant to the Plan, which shall be each
Company’s fiscal year; provided, however, that the period of time during which
the performance is measured shall be equal to or greater than twelve (12) months
of time. Each Company’s fiscal year is the calendar year.     m)   l) PLAN means
the Irwin Financial Corporation and Affiliates Amended and Restated Short Term
Incentive Plan.

 



--------------------------------------------------------------------------------



 



  n)   SEPARATION FROM SERVICE means the employee dies, retires, or otherwise
has a termination of employment with the Companies. Whether a Separation from
Service takes place is determined based on the facts and circumstances
surrounding the termination of the individual’s employment. A Separation from
Service will be considered to have occurred if it is reasonably anticipated
that: (a) the individual will not perform any services for the Companies or any
related employers after the termination of employment, or (b) the individual
will continue to provide services to the Companies or any related employers at
an annual rate that is less than fifty percent (50%) of the bona fide services
rendered during the immediately preceding twelve months of employment. An
employee shall not have a Separation from Service if he or she incurs any
military leave, sick leave, or other bona fide leave of absence if the period of
such leave does not exceed six months, or longer, if the individual’s right to
reemployment with the Companies is provided by statute or contract.     o)  
CHANGE IN CONTROL shall mean any of the following:

  (i)   a change in the ownership of a Company, which shall occur on the date
that any one person, or more than one person acting as a group, acquires
ownership of stock of that Company that, together with stock held by such person
or group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of a Company. However, if any one
person, or more than one person acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of that Company, the acquisition of additional stock by the same
person or persons is not considered to cause a change in the ownership of the
Company (or to cause a change in the effective control of the Company (within
the meaning of subsection (ii)). An increase in the percentage of stock owned by
any one person, or persons acting as a group, as a result of a transaction in
which a Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this subsection. This subsection applies
only when there is a transfer of stock of a Company (or issuance of stock of the
Company) and stock in that Company remains outstanding after the transaction.  
  (ii)   a change in the effective control of a Company, which shall occur only
on either of the following dates:

  (a)   the date any one person, or more than one person acting as a group
acquires (or has acquired during the 12 month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of that
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company.     (b)   the date a majority of members of that Company’s
board of directors is replaced during any 12 month period by directors

 



--------------------------------------------------------------------------------



 



      whose appointment or election is not endorsed by a majority of the members
of the Company’s board of directors before the date of the appointment or
election; provided, however, that this provision shall not apply if another
corporation is a majority shareholder of the Company.

      If any one person, or more than one person acting as a group, is
considered to effectively control a Company, the acquisition of additional
control of that Company by the same person or persons is not considered to cause
a change in the effective control of the Company (or to cause a change in the
ownership of the Company within the meaning of paragraph (a) of this
subsection).     (iii)   a change in the ownership of a substantial portion of
thea Company’s assets, which shall occur on the date that any one person, or
more than one person acting as a group, acquires (or has acquired during the 12
month period ending on the date of the most recent acquisition by such person or
persons) assets from that Company that have a total gross fair market value
equal to or more than forty percent (40%) of the total gross fair market value
of all of the assets of the Company immediately before such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets. No change in
control event occurs under this subsection (iii) when there is a transfer to an
entity that is controlled by the shareholders of a Company immediately after the
transfer. A transfer of assets by a Company is not treated as a change in the
ownership of such assets if the assets are transferred to —

  (a)   a shareholder of that Company (immediately before the asset transfer) in
exchange for or with respect to its stock;     (b)   an entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by that Company.     (c)   a person, or more than one person acting
as a group, that owns, directly or indirectly, 50 percent or more of the total
value or voting power of all the outstanding stock of that Company; or     (d)  
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c).

For purposes of this subsection (iii) and except as otherwise provided in
paragraph (a) above, a person’s status is determined immediately after the
transfer of the assets. For purposes of this section, persons will not be
considered to be acting as a group solely because they purchase or own

 



--------------------------------------------------------------------------------



 



stock of the same corporation at the same time, or as a result of the same
public offering. However, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with a
Company. If a person, including an entity, owns stock in both corporations that
enter into a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders only with respect to the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

4.   Eligibility       Participants in the Plan shall be those persons who:
(a) with respect to IFC, are both senior officers of IFC and designated by the
Committee as eligible participants; or (b) with respect to any other Company,
are designated by the Committee as eligible participants.       Selection for
participation in the Plan does not guarantee being selected for participation in
the Plan for any subsequent Performance Period. Selection of an employee for
participation in the Plan does not give the participant any right to continue in
the employ of a Company. The Companies reserve the right, which may be exercised
at any time, to terminate a Plan participant’s employment or adjust the
compensation of a Plan participant with or without cause.   5.   Administration

  a)   The Committee is responsible for, and shall have full power to,
administer the Plan subject to the requirements of applicable law. The Committee
shall have the right to make rules and regulations as it deems appropriate to
administer the Plan, to construe and interpret the Plan, to decide all questions
of eligibility, and to determine the amount and time of payment of benefits
hereunder to the fullest extent provided by law and in its sole discretion. Any
interpretations or decisions made in good faith by the Committee will be
conclusive and binding on all persons having any interest in the Plan.     b)  
The Committee may delegate (i) to one or more of its members such of its duties,
powers and responsibilities as it may determine; (ii) to the applicable
Administrator the power to grant Awards to Participants who are not Covered
Officers as of the time of grant, and (iii) to such other individuals as it
determines such ministerial tasks as it deems appropriate. In the event of any
delegation described in the preceding sentence, the term “Committee” shall
include the person or persons so delegated to the extent of such delegation.    
c)   The Committee and each member thereof, and any person acting pursuant to
authority delegated by the Committee, shall be entitled, in good faith, to rely
or

 



--------------------------------------------------------------------------------



 



      act upon any report or other information furnished by any Covered Officer,
other officer or employee of a Company or a parent, subsidiary or affiliate, a
Company’s independent auditors, consultants or any other agents assisting in the
administration of the Plan. Members of the Committee, any person acting pursuant
to authority delegated by the Committee, and any officer or employee of a
Company or a parent, subsidiary or affiliate acting at the direction or on
behalf of the Committee or a delegee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the extent permitted by law, be fully indemnified and protected by
the Companies with respect to any such action or determination.

6.   Awards       The Committee shall (i) within 90 days after the beginning of
a Performance Period and before it has become substantially certain that the
performance level will be met (or such other time as is consistent with the
requirements of Section 162(m) and Section 409A of the Code), in its sole
discretion, shall take the following action:

  a)   establish a target Award opportunity in writing for each Plan participant
for the Performance Period, expressed as a percentage of such participant’s base
salary at the end of the Performance Period; and     b)   establish objective
performance based goals for an Award for which the outcome is substantially
uncertain at the time such goals are established and that (i) specify a
threshold, a target, a maximum and any other performance levels deemed by the
Committee to be necessary or appropriate to establish an accurate and effective
pay-for-performance schedule and (ii) base performance on one or more of the
following financial indicators of a Company’s success: earnings per share, net
earnings, net income, operating earnings, customer satisfaction, revenues, net
sales, financial return ratios such as return on equity, return on assets,
return on capital, and return on investment, ratio of debt to earnings or
shareholders’ equity, market performance, market share, balance sheet
measurements, economic profit, cash flow, shareholder return, margins,
productivity improvement, distribution expense, inventory turnover, delivery
reliability, cost control or operational efficiency measures, and working
capital, any of which may be measured in absolute terms, growth or improvement
during a Performance Period or as compared to another company or companies. In
addition, risk management may be selected by the Committee as an objective
performance-based goal for an Award to a participant who is a not a Covered
Officer at the time of grant. Performance goals may be absolute in their terms
or measured against or in relationship to other companies comparably, similarly
or otherwise situated or other external or internal measure and may include or
exclude extraordinary charges, losses from discontinued operations, restatements
and accounting changes and other unplanned special charges such as restructuring
expenses, acquisitions, acquisition expenses, including expenses related to
goodwill and other intangible assets, stock offerings, stock repurchases and
strategic loan loss provisions. Such performance goals may be particular to a
line of business,

 



--------------------------------------------------------------------------------



 



      subsidiary or other unit or a Company generally, and may, but need not, be
based upon a change or an increase or positive result.

    Notwithstanding anything in the foregoing to the contrary, in the case of a
person who was a Covered Officer as of the close of the immediately preceding
fiscal year, the target Award opportunity, performance levels and performance
criteria pertaining to such Covered Officer shall also be approved by the
Committee within 90 days after the beginning of the Performance Period but in no
event after 25 percent of such Performance Period has elapsed (or such other
time as is consistent with the requirements of Sections 162(m) and 409A). All
such target and maximum Award opportunities, performance levels and performance
criteria pertaining to any Covered Officer shall be objective and shall
otherwise meet the requirements of Code Sections 162(m) and 409A.       Upon
being established by the Committee, the target and maximum Award opportunities,
performance levels and performance criteria for each participant for a given
Performance Period shall be set forth in writing and communicated to each such
participant (the “Performance Period Schedule”); provided, however, that the
rights of a Covered Officer to receive payment pursuant to any such Award shall
be expressly conditioned on obtaining the approval of the Plan by a majority of
the shareholders of IFC in the manner provided under Code Section 162(m) prior
to such payment.       After the establishment of a performance goal for a
Covered Officer, the Committee shall not revise such performance goal (unless
such revision will not disqualify compensation attributable to the Award as
“performance based compensation” under Section 162(m) of the Code) or increase
the amount of compensation payable with respect to such Award upon the
attainment of such performance goal.       As required by Treasury
Regulation Section 1.162-27(e)(vi), the material terms of performance goals as
described in this Section 6 shall be disclosed to and reapproved by IFC’s
shareholders no later than the first shareholder meeting that occurs in the 5th
year following the year in which IFC’s shareholders previously approved such
performance goals.       The maximum dollar amount for a cash Award that may be
earned under the Plan with respect to any single year shall be $2,000,000. Any
amount earned with respect to a cash Award with respect to which performance is
measured over a period greater than one year shall be deemed to be earned
ratably over the number of full and partial years in the Performance Period.    
  With respect to any participant who is not a Covered Officer, the authority of
the Committee under this Section 6 may be delegated to the applicable
Administrator.   7.   Payment of Awards; Adjustments

  a)   At the end of a Performance Period, the amount of the Award payable, if
any, shall be determined by the degree to which the participant and/or Company
meets the performance goals set forth in the Performance Period Schedule. No
Award

 



--------------------------------------------------------------------------------



 



      shall be payable if the participant and/or Company does not meet the
performance goals set forth in the Performance Period Schedule.

  b)   For any Awards payable to Covered Officers, the Committee shall certify
prior to any such payment in writing the extent to which the performance goal or
goals (and any other material terms) applicable to such Performance Period have
been satisfied and the amounts to be paid, vested or delivered as a result
thereof.     c)   The applicable Administrator reserves the right to adjust the
Award of any participant (other than a Covered Officer) to reflect individual
performance and/or extraordinary circumstances. The Award of any Covered Officer
shall be subject to the right of the Committee to reduce in a manner consistent
with Code Section 162(m), but not increase, such Covered Officer’s Award to
reflect individual performance and/or extraordinary circumstances.     d)   A
participant’s Award, if any, for each Performance Period shall be paid in a cash
lump sum as soon as practicable after it has been determined that the
performance goals have been met, but no later than the 14th day of the third
month after the close of the Performance Period, provided the participant is in
the employ of thea Company on the date payment of the Award is to be made except
as provided in Section 7(f). If for any reason it is administratively
impracticable to pay the Awards by that deadline, such payments shall be made as
soon as administratively practicable by the end of the year. For an employee
whose employment commences during a Performance Period, a prorated Award will be
paid based on the portion of the Performance Period during which he or she was
employed by the applicable Company.     e)   If a participant transfers to or
from one Company or any other Company at any time during the Performance Period,
he or she will be entitled to a prorated Award under the Plan based on the
portion of the Performance Period during which he or she was employed by each
Company; provided that the performance goals and performance criteria were met
during the applicable Performance Period. Any prorated Awards earned will be
paid at the same time that other participants’ Awards are paid and shall be
based on performance results for the full Performance Period.     f)   An Award
is not earned and shall not be paid unless the employee is employed by a Company
and on a Company’s payroll as of the date payment of an Award is to be made
(without regard to any deferral of the payment elected by the employee under
Section 8). The Committee may make exceptions to this requirement, in its sole
discretion, under circumstances including, but not limited to, Separation from
Service due to retirement or death or Disability; provided, however, that
whether to make such an exception shall be evaluated by the Committee as set
forth in this Section 7 after the conclusion of the relevant Performance Period
at the time the Committee generally reviews achievement of performance goals and
Awards to other participants.

 



--------------------------------------------------------------------------------



 



  g)   There shall be deducted from all payments in respect of an Award made
under the Plan any taxes required to be withheld under applicable federal, state
or local law.

8.   Deferral of Payment.

  a)   Any participant may elect to defer all or a portion of his or her Award
to be received with respect to a Performance Period by submitting a written
request to the Committee on or before June 30 of that Performance Period or such
other designated date that is no less than six months prior to the end of the
Performance Period, and in no event may a deferral election be made after it has
become substantially certain that the performance goals will be met.
Notwithstanding anything to the contrary above, a participant shall not be
permitted to defer a pro-rated award if such participant is hired less than six
months before the end of the Performance Period or, if less, after it becomes
substantially certain that the performance goals set forth in the Performance
Period Schedule have been met.     b)   The deferral request, which shall be
made in a form adopted and approved by the Committee from time to time, must
state the amount of Award to be deferred (a dollar amount or a percentage of the
Award earned), and the date the deferred Award is to be paid. A deferral Award
shall be paid on the earliest of: (1) the first anniversary of the date of the
participant’s Separation from Service; (2) the date of the participant’s death;
or (3) the payment date specified in the participant’s deferral election.     c)
  As soon as administratively feasible after a participant’s death, any deferred
Award will be paid to his or her beneficiary designated under the Company’s
group life insurance plan unless the participant has submitted an alternative
written beneficiary designation under this Plan. Notwithstanding the above, in
the event the participant is a “specified employee,” any deferred Award to be
paid upon the participant’s Separation from Service may be made no earlier than
the day after the date that is six months after the Separation from Service date
or the date of death, if earlier, but only to the extent such delay is required
by law or regulation. “Specified Employees” means a key employee (as defined in
Section 416(i) of the Code without regard to paragraph 5 thereof) of IFC or any
related employer if any stock of IFC or any entity required to be aggregated
with IFC under Section 414(b) or 414(c) of the Code is publicly traded on an
established securities market or otherwise. In determining which individuals are
specified employees, the following special rules shall apply: (1) the top 65
officers of the Companies, as measured by annual compensation, shall be treated
as specified employees; and (2) annual compensation shall be defined in the
manner set forth in Section 2.01(m) of the Irwin Financial Corporation
Employees’ Pension Plan, determined without regard to the limits under
Section 401(a)(17) of the Code. For this purpose, “specified employees” shall be
identified as of December 31 of the applicable year.     d)   Deferred Awards
shall be credited with interest from the first day of January of the fiscal year
following the fiscal year in which the Award is earned at the

 



--------------------------------------------------------------------------------



 



      national prime rate as reported in The Wall Street Journal on the date
interest is credited.

  e)   Notwithstanding the above, in the event a Plan participant makes a
subsequent deferral election to delay payment of the deferred Award after his
initial deferral election under Section 8(a) of the Plan, the subsequent
deferral election:

  (i)   Must be made no later than twelve (12) months prior to the date the
Award was scheduled to be paid pursuant to the initial deferral election under
Section 8(a);     (ii)   If the payment is not on account of Disability or
death, must result in a deferral of the Award to a date that is at least five
(5) years from the date the Award was scheduled to be paid pursuant to the
initial deferral election under Section 8(a); and     (iii)   Must not take
effect until at least twelve (12) months after the date on which the subsequent
deferral election is made.

9.   Miscellaneous

  a)   AMENDMENT, SUSPENSION OR TERMINATION OF THIS PLAN. Subject to the
requirements of Code Section 162(m) and 409A and the Treasury Regulations
promulgated thereunder, the Board may, at any time and from time to time, amend,
suspend or terminate the Plan as it may deem proper and in the best interest of
the Companies, and the applicable Administrator shall have the right and
authority, at any time and from time to time, to amend, suspend or terminate the
portion of the Plan that relates solely to participants for which it has
authority; provided, that, subject to the right of an Administrator and the
Committee to adjust Awards pursuant to Section 7(c), no such action may cause
any participant to be deprived of any Award previously awarded but not yet paid,
or be effective in the fiscal year in which such action is taken unless it is
taken within the first three months of the fiscal year; provided, further, that
to the extent an amendment, suspension or termination of all or a portion of
this Plan would apply to any Covered Officer, the Board’s or an Administrator’s
authority to amend, suspend or terminate all or any portion of this Plan shall
be subject to the Committee’s approval.     b)   ACCELERATION OF TIME OF PAYMENT
IN THE EVENT OF PLAN TERMINATION. Notwithstanding anything to the contrary in
this Plan, each employee’s unpaid Award shall be distributed immediately in a
lump sum if this Plan terminates in the following circumstances:

  (i)   Within thirty (30) days before or twelve (12) months after a Change in
Control of the employee’s Company, provided that termination of this Plan was
effected through an irrevocable action taken by that Company and provided
further that all distributions are made no later than twelve (12) months
following such termination of the Plan and that all the

 



--------------------------------------------------------------------------------



 



      Company’s arrangements which are substantially similar to the Plan are
terminated so all employees and any participants in the similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the termination of the arrangements;

  (ii)   Upon the employee’s Company’s dissolution or with the approval of a
bankruptcy court provided that the amounts deferred under the Plan are included
in each employee’s gross income in the latest of (i) the calendar year in which
the Plan terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or     (iii)   Upon the
employee’s Company’s termination of this and all other plans (that are required
to be aggregated with this Plan under Section 409A of the Code or the
regulations thereunder), provided that all distributions are made no earlier
than twelve (12) months and no later than twenty-four (24) months following such
termination, provided further that the termination of this Plan does not occur
proximate to the downturn in the financial health of that Company and provided
further that the Company does not adopt any new plans of the type that would be
required to be aggregated with this Plan for a minimum of three (3) years
following the date of such termination. The twelve (12) month delay in paying
benefits under the preceding sentence shall not apply to any benefits otherwise
payable without regard to termination of this Plan.

  c)   SECTIONS 162(m) AND 409A. The Companies intend that Awards made to
Covered Officers under the Plan shall satisfy the requirements for
“performance-based compensation” under Code Sections 162(m) and 409A and the
Treasury Regulations promulgated thereunder. Therefore, Awards to Covered
Officers and interpretation of the Plan shall be guided by such provisions, as
appropriate. If a provision of the Plan would cause a payment to a Covered
Officer to fail to satisfy these requirements, it shall be interpreted and
applied in a manner such that said payment will satisfy Code Sections 162(m) and
409A. Notwithstanding the foregoing, the Companies shall request that IFC obtain
IFC shareholder approval for any amendment of the Plan as may be required under
Code Section 162(m) to ensure the Plan’s qualification under Code
Section 162(m). The timing of a payment may be delayed to a date after the
designated payment date where a Company reasonably anticipates that the
Company’s deduction with respect to such payment otherwise would be limited or
eliminated by the application of Code Section 162(m); provided, however, that
the payment shall be made either at the earliest date at which the Company
reasonably anticipates that the deduction of the payment amount will not be
limited or eliminated by application of Code Section 162(m) or the calendar year
in which the participant Separates from Service, as that term is defined by Code
Section 409A and regulations issued thereunder.

 



--------------------------------------------------------------------------------



 



  d)   NO ASSIGNMENT. No portion of any Award under the Plan may be pledged,
assigned or transferred otherwise than by will or the laws of descent and
distribution prior to its payment.     e)   LIMITATION ON LIABILITIES. In any
matter related to the Plan, no director or employee of IFC, or any affiliate of
IFC shall be liable for the action, or the failure to act, on the part of any
other such person.     f)   LIMITATION ON VESTED INTEREST. Awarding a bonus is
within the sole discretion of the Committee or the applicable Administrator. No
participant has a vested interest in an award under the Plan prior to the end of
the Performance Period for which the Award is granted.     g)   EMPLOYMENT
RIGHTS. Participation in this Plan shall not be construed to grant any employee
the right to be retained in the employ of the Companies.     h)   UNSECURED
GENERAL CREDITORS. Participants shall have no right, title, or interest
whatsoever in or to any investments which the Companies may make to aid them in
meeting their obligations under the Plan. Nothing contained in the Plan, and no
action taken pursuant to its provisions, shall create or be construed to create
a trust of any kind, or a fiduciary relationship between a Company and any
participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from a Company under
the Plan, such right shall be no greater than the right of an unsecured general
creditor of that Company. All payments to be made hereunder shall be paid from
the general funds of a Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.  
  i)   GOVERNING LAW. The validity and construction of the Plan and any rules
relating to the Plan shall be determined and governed by the laws of the State
of Indiana without reference to principles of conflict of laws, except as
superseded by applicable federal law.

 